Citation Nr: 1341814	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1964 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in February 2010 when it was reopened and remanded on the merits for additional development.  

In September 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in November 2013.  Because the opinion of the VHA specialist fully supports the Veteran's claims, the Board will proceed with the consideration of his case.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence of record reflects it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hypertension.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The evidence of record, including October 2004 and August 2008 VA examination reports and a March 2005 letter from Dr. J.G., reflect diagnoses of hypertension.  The Veteran is also service-connected for diabetes mellitus.  What remains to be established is whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  

A March 2005 letter from Dr. J.G. notes the Veteran was secondarily diagnosed with hypertension in 2003 and states that his diabetes mellitus and hypertension are inter-related.  

October 2004, June 2006, and July 2010 VA examination reports opined that it was less than likely that the Veteran's hypertension is related to service, particularly given the lack of evidence indicating kidney disease/renal insufficiency.  

In contrast, as noted by the Veteran's representative in December 2013 written argument, in a November 2013 VHA opinion, the medical expert opined that it was at least as likely as not that the Veteran's hypertension was aggravated by his service-connected type 2 diabetes mellitus.  The medical expert noted that the Veteran was diagnosed with type 2 diabetes mellitus in 2000 and hypertension in 2003.  Furthermore, laboratory testing is consistent with chronic kidney disease, which can be caused by hypertension and/or be a contributing factor to hypertension.  Hence, based on the evidence provided and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension, as aggravated by his service-connected diabetes mellitus, is warranted.  See 38 C.F.R. §§ 3.303, 3.310; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for hypertension is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


